NUMBER 13-06-537-CV


COURT OF APPEALS


THIRTEENTH DISTRICT OF TEXAS


CORPUS CHRISTI - EDINBURG



IN RE DARLENE RAMOS AND 
THE OFFICE OF THE ATTORNEY GENERAL OF TEXAS


On Petition for Writ of Mandamus 


MEMORANDUM OPINION

Before Chief Justice Valdez and Justices Rodriguez and Garza 
Memorandum Opinion Per Curiam (1)

 Relators, Darlene Ramos and the Office of the Attorney General of Texas, have filed
a petition for writ of mandamus in the above cause asking this Court to direct the
Honorable Benjamin Euresti, Jr., presiding judge of the 107th Judicial District Court of
Cameron County, Texas to vacate an order denying parentage testing and enter an order
granting parentage testing.  A response was requested and has been filed.  
	The Court, having examined and fully considered the petition for writ of mandamus,
is of the opinion that relators have not shown themselves entitled to the relief sought.  	Accordingly, the petition for writ of mandamus is hereby DENIED.  See Tex. R. App.
P. 52.8(a). 	
								PER CURIAM
Memorandum opinion delivered and filed
this 18th day of April, 2007.
1.  See Tex. R. App. P. 52.8(d) ("When denying relief, the court may hand down an opinion but is not
required to do so."); Tex. R. App. P. 47.4 (distinguishing opinions and memorandum opinions).